 


114 HR 2838 IH: Charitable Agricultural Research Act
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2838 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2015 
Mr. Nunes (for himself, Mr. Kind, Mr. Boustany, Mr. Thompson of California, Mr. Lucas, Mrs. Noem, Mr. Denham, Mr. Valadao, Mr. Blumenauer, Mr. LaMalfa, Mr. Peterson, Ms. Jenkins of Kansas, and Mr. Marchant) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide for the deductibility of charitable contributions to agricultural research organizations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Charitable Agricultural Research Act. 2.Deductibility of charitable contributions to agricultural research organizations (a)In generalSection 170(b)(1)(A)(iii) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(iii)an organization the principal purpose or functions of which are the providing of medical or hospital care or medical education or medical research, or agricultural research, if the organization is a hospital, or if the organization is a medical or agricultural research organization directly engaged in the continuous active conduct of medical or agricultural research in conjunction with a hospital (in the case of medical research) or college or university of agriculture (in the case of agricultural research), and during the calendar year in which the contribution is made such organization is committed to spend such contributions for such research before January 1 of the fifth calendar year which begins after the date such contribution is made,. (b)Expenditures To influence legislationSection 501(h)(4)(B) of the Internal Revenue Code of 1986 is amended by striking organizations) and inserting organizations; and colleges or universities of agriculture and agricultural research organizations). 
(c)Effective dateThe amendments made by this section shall apply to contributions made on and after the date of the enactment of this Act.  